Russell, C. J.
1. The evidence in behalf of the prosecution would have authorized the conviction of the accused of the offense of murder, and the testimony in his behalf, if credited by the jury, would have required an acquittal. The case is one in which no middle ground is presented. It was therefore error to. give in charge to the jury the law of'voluntary manslaughter, and the verdict finding the accused guilty of that offense was unwarranted.
2. The court erred in overruling the motion for a new trial.

Judgment reversed.


Broyles, J., dissents.